FILED
                              NOT FOR PUBLICATION                           DEC 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KAWALJEET SINGH,                                  No. 11-73878

               Petitioner,                        Agency No. A088-906-382

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Kawaljeet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to remand, and

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Gonzalez-Hernandez

v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and for abuse of discretion a denial

of a motion to remand, de Jesus Melendez v. Gonzalez, 503 F.3d 1019, 1023 (9th

Cir. 2007). We review for abuse of discretion the BIA’s denial of humanitarian

asylum. Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the BIA’s conclusion that, even if Singh

suffered past persecution, the government established by a preponderance of the

evidence that Singh can reasonably relocate to another part of India, rebutting the

presumption of a well-founded fear of future persecution. See Melkonian v.

Ashcroft, 320 F.3d 1061, 1070 (9th Cir. 2003). The record reflects that the agency

rationally construed all of the evidence in the record and provided a sufficiently

individualized analysis of Singh’s situation. See Gonzalez-Hernandez, 336 F.3d at

1000. We reject Singh’s claim that the IJ improperly shifted the burden of proof.

Accordingly, Singh’s asylum claim fails.

      Because Singh failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                   11-73878
      Substantial evidence also supports the BIA’s conclusion that Singh is not

entitled to CAT relief, because the evidence in the record does not compel a

determination that it is more likely than not that he would be tortured if returned to

India. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      The BIA did not abuse its discretion in denying Singh’s claim for

humanitarian asylum. See Belayneh, 213 F.3d at 491. We lack jurisdiction to

consider Singh’s “other serious harm” contention. See Brezelien v. Holder, 569

F.3d 403, 412 (9th Cir. 2009) (failure to exhaust administrative remedies divests

this court of jurisdiction). We reject Singh’s argument that his case needs to be

remanded in light of Matter of L-S-, 25 I. & N. Dec. 705 (BIA 2012).

      Finally, the BIA did not abuse its discretion in denying Singh’s request for

remand based on Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011), because relief was

not denied for failure to provide corroborative evidence. See Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (stating that the BIA abuses its

discretion when it acts “arbitrarily, irrationally, or contrary to the law”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                   11-73878